Citation Nr: 1123274	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  04-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as post-traumatic stress disorder (PTSD), bipolar disorder, major depression, anxiety, and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

In April 2009, the Board of Veterans' Appeals (Board) confirmed and continued an RO decision denying the Veteran's claim of entitlement to service connection for PTSD.  In its analysis, the Board also denied entitlement to service connection for bipolar disorder.  Although the Board made a formal finding of fact and conclusion of law with respect to the Veteran's claim of entitlement to service connection for PTSD, it did not do so with respect to his claim of entitlement to service connection bipolar disorder.  

In June 2010, pursuant to a joint motion by the Veteran and VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2009 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In March 2009, during the course of the appeal, the Veteran had had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration of the appeal.  Accordingly, the appeal is REMANDED to the RO for the reasons stated below.  VA will notify the Veteran if further action is required.



REMAND

In June 1967, VA received the Veteran's initial claim of entitlement to service connection for a nervous condition.  

The Veteran's service personnel records show that he was trained as a hospitalman and completed his training on December 16. 1966.  He was assigned to the 1st Battalion, 7th Marines, 1st Marine Division (Reinforced), Fleet Marine Force for further transfer to Vietnam.  He departed the continental United States on January 4, 1967.  On January 14, 1967, he reported to Headquarters and Service Company, 1st Battalion, 7th Marines, 1st Marine Division (Reinforced), Fleet Marine Force, FPO San Francisco, California.  

The Veteran's service treatment records show that on January 17, 1967, he took an overdose of Darvon and left a suicide note.  He was transferred for treatment to the hospital ship, the USS Repose.  After two days, he was evacuated to the United States with diagnoses of passive dependent personality and overdose.  Thereafter, he was hospitalized at the U.S. Naval Hospital in Memphis, Tennessee.  Following his hospitalization, the diagnosis of passive-dependent personality was maintained, and a medical board recommended his discharge from the service.  

In March 2003, the Veteran reported that he had served in Vietnam from December 1, 1966 to February 1, 1967.  He reported that he had been assigned to Company C of the 1st Marine Division.  He stated that in January 1967 a fellow serviceman, [redacted], had been killed in action, when he stepped on a mine outside Chu Lai, Vietnam.  The death of that service member has not yet been confirmed.

In April 2011, the Board received a copy of what appears to be a unit history.  However, that record is, in large part, illegible.

In association with his service in the Republic of Vietnam, the Veteran was authorized to wear the Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia.  The significance of the Fleet Marine Force Combat Operations Insignia is not contained in the record.  

In July 1967, the Veteran was examined by VA in connection with his claim of entitlement to service connection for a nervous disorder.  Following that examination, the diagnosis was passive dependent personality.  During that examination, it was noted that the Veteran had had a physical examination earlier in July 1967 prior to his employment by the 7-Up Company.  The report of that examination has not been associated with the claims folder. 

In September 1967, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder.  The RO noted that the Veteran's neuropsychiatric diagnosis in service had been passive dependent personality disorder.  The RO stated that such a disorder was constitutional or developmental in nature and not a disability under the law.  The Veteran disagreed with that decision and appealed to the Board.  However, in March 1968, the Board affirmed the RO's denial.  

In January 2002, the Veteran filed an informal claim of entitlement to service connection for PTSD.  In support of his claim, the Veteran submitted evidence showing psychiatric treatment by R. B. W., M.D. from December 1993 through October 2002.   Following his initial evaluation in December 1993, Dr. W.'s impressions were rule out PTSD and rule out bipolar disorder.  Following the Veteran's appointment in February 1994, Dr. W.s' assessment was bipolar disorder, stable.  From March 1994 through July 1996, Dr. W.'s assessment was that the Veteran was stable.  In October 1996 and October 2002, Dr. W.'s assessment was bipolar disorder, stable.  

In October 2001, March 2004, and November 2005, Dr. W. reported that he had treated the Veteran for PTSD, resulting from his traumatic experiences during the Vietnam War.  Dr. W. also reported that the Veteran experienced anxiety and depression.  In his November 2005 statement, Dr. W. noted that the Veteran had been a patient of his since 1993.  However, as noted above, there are no clinical records from Dr. W. after October 2002.  
In March 2003, the Veteran gave VA permission (VA Form 21-4142) to obtain records from Dr. M. K. of Bowling Green, Kentucky.  The Veteran reported that Dr. K. had treated him for PTSD in the late 1980's.  During his March 2009 video conference, he confirmed that he had been treated by Dr. Kinnerman; however, he testified that he had not received such treatment until 1993.  To date, Dr. K.'s records have not been requested for association with the claims folder.  

Following a VA psychiatric examination in May 2003, the relevant diagnoses were anxiety disorder, not otherwise specified and personality disorder, not otherwise specified.  The examiner stated that the Veteran did not appear to meet the full criteria for a diagnosis of PTSD.

In December 2005, an administrative law judge with the Social Security Administration awarded the Veteran Social Security disability benefits based, in part, on the Veteran's bipolar disorder.  

Following a VA psychiatric examination in February 2008, the relevant diagnoses were bipolar disorder and personality disorder, not otherwise specified.  The examiner found neither disorder related to combat and stated that the Veteran did not have PTSD.  During the examination, the Veteran reported that he experienced a stressor when he saw a Marine shoot two civilians for no reason.  

During the March 2009 video conference, the Veteran testified that in Vietnam, he had witnessed the death of a good friend, [redacted].  In January 1967, he had reportedly stepped on a land mine near Chu Lai.  The Veteran stated that he and Mr. [redacted] had been assigned to the same unit, Patrol C, Company C, 1st Marine Division.  Mr. [redacted] death has not yet been verified.  The Veteran also stated that in January 1967, he had also seen U. S. service members kill Vietnamese civilians.  

During his video conference, the Veteran acknowledged that he had attempted suicide in service and stated that it was the result of stress he experienced from going on patrol.  At the video conference, the undersigned Veterans Law Judge indicated the possible need to have the Veteran examined and his claims file reviewed by a Board of Psychiatrists.  
In the June 2010 joint motion for remand, the parties noted that in the Board's April 2009 decision, it had failed to discuss evidence favorable to the Veteran, including a December 21, 2004, report from a VA treatment team, consisting of C. D., Ph.D.; M. D., Psy.D.; T. H., M.D.; and C. E. S., M.A., Ed.S.  The treatment team had diagnosed the Veteran with a mood disorder with a history of provisional bipolar diagnosis which accounted for his symptoms.  The treatment team stated that the Veteran's mood disorder had been present since the Vietnam War.  

In the joint motion, the parties also noted that while the Board had adjudicated the Veteran's claims of entitlement to service connection for PTSD and bipolar disorder, it had not done so with respect to anxiety or depression, which the Veteran had cited in his July 2003 Notice of Disagreement.  In addition, the parties' notes that the Board had failed to adjudicate the issue of entitlement to service connection for paranoid schizophrenia.  The Veteran had been treated for that disorder at the Lexington VA Medical Center (MC), e.g., February 2006.  

In February 2011, the Veteran was evaluated by M. L. C., M.D.  Following an interview and examination of the Veteran and a review of the Veteran's medical history, Dr. C. concluded that the Veteran clearly had PTSD as a result of his military service in Vietnam.  The cited stressors consisted of multiple wartime atrocities.  The Veteran reportedly witnessed the assault of a child by three U.S. servicemen.  Following the assault a fourth U.S. serviceman reportedly shot the child in the head.  The Veteran also stated that he had seen a woman (allegedly an informant to American soldiers) impaled on a pole extending from her vagina out the back of her neck.  In addition, he stated that he had seen the bodies of women whose fetuses had been cut from their bodies and left for dead next to the mother.  

In his report, Dr. C. cites his support for the findings of R. B. W., M.D. and his disagreement with the diagnoses in the Veteran's service treatment records, the reports of the VA examinations in 1967, 2003, and 2008; and the report of a December 2004 VA health care provider.  


In light of the varying diagnoses and stressors and the fact that there may be outstanding evidence which could support the Veteran's claim, the Board finds that further development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED for the following actions:

1.  Through official channels, such as the service department or National Personnel Records Center, verify the date of the Veteran's arrival in Vietnam.  Also verify his unit of assignment in Vietnam, to include any units to which he may have been attached for duty.  Then request a copy of the Veteran's unit history for January 1967 in Vietnam.  This should include the January 1967 unit history for Headquarters and Service Company, 1st Battalion, 7th Marines, 1st Marine Division (Reinforced), Fleet Marine Force, FPO San Francisco, California.  Also request a copy of the unit history for January 1967 for Company C, 1st Battalion, 7th Marines, 1st Marine Division (Reinforced), Fleet Marine Force, FPO San Francisco, California.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

2.  Request that the service department explain the significance of the Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia.  In particular, the service department must set forth the criteria for the award and whether the award signifies that the Veteran participated in combat.  
3.  Request that the U. S. Army and Joint Services Records Research Center (JSRRC) verify the dates of the deaths of [redacted] and [redacted] in Vietnam.  Also request that it verify unit of assignment at the time of their deaths and the location of each of their deaths.  

4.  Request copies of the Veteran's clinical records directly from Dr. M. K. of Bowling Green Kentucky.  Dr. K. reportedly treated the Veteran for PTSD in the late 1980's and early 1990's.  Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

5.  Request a copy of the report of the Veteran's physical examination performed in July 1967, prior to his employment with the 7-Up Company.  That request should be directed to the company.  Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

6.  Make a direct request to R. B. W., M.D. for the clinical records reflecting the Veteran's treatment after November 2002.  Also request that the Veteran provide any such records he may have in his possession.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

7.  When the actions in part 1 have been completed, schedule the Veteran for an examination by a board of 2 board-certified psychiatrists to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiners for review in conjunction with the examination, and the examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiners must identify and explain the elements supporting each diagnosis.  In particular, if PTSD is found, the examiners must ensure that such diagnosis conforms to the standards set forth in the 4th Edition of the Diagnostic and Statistical Manual of the American Psychiatric Association (DSM IV).

The examiners must reconcile their findings into a consistent picture and render an opinion, with complete rationale, as to whether it is at least as likely as not (50/50 chance) that the Veteran's psychiatric disability was first manifested in service in January 1967.  In so doing, the board of 2 psychiatrists must address evidence favorable to the Veteran, including, but not limited to, the clinical records and reports from R. B. W., M.D.; the report of the December 2004 VA treatment team; and the February 2011 report from M. L. C.,M.D.

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010). 

In the event that the Veteran does not report for the aforementioned examinations, the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims folder.  In this regard, it should be indicated whether any notice that was sent to the Veteran was returned as undeliverable.

8.  When the actions requested in parts 1, 2, 3, 4, 5, 6, and 7 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder, including PTSD, bipolar disorder, anxiety, depression, and paranoid schizophrenia.  In so doing, explain the impact, if any, of the Board's March 1968 denial of entitlement to service connection for a neuropsychiatric disorder.  Any attendant issues of finality must be resolved.  

In its deliberations, the RO must consider all of the evidence, including, but not limited to, that which is favorable to the Veteran:  the clinical records and reports from R. B. W., M.D.; the report of the December 2004 VA treatment team; and the February 2011 report from M. L. C.,M.D.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action unless he is notified to do so.  However, he is advised that he has e has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


